Citation Nr: 0431653	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for sarcoidosis, including 
based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claims of 
entitlement to service connection for sarcoidosis, including 
based on exposure to herbicides, and entitlement to a 
disability rating in excess of 40 percent for prostate 
cancer.  The veteran disagreed with this decision in May 2002 
with respect to the denial of the service connection claim 
for sarcoidosis.  A statement of the case was issued to the 
veteran and his service representative in August 2002.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in September 2002.  A hearing was held on 
the veteran's claim at the RO in October 2003.  Supplemental 
statements of the case were issued to the veteran and his 
service representative in March and April 2004.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in Vietnam between September 1967 and 
September 1968 and is presumed to have been exposed to Agent 
Orange.

3.  There is no competent medical evidence linking the 
veteran's currently diagnosed sarcoidosis to service or any 
incident of service, to specifically include in-service 
exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for sarcoidosis, including based on exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In the present case, regarding the issue of entitlement to 
service connection for sarcoidosis, including based on 
exposure to herbicides, a substantially complete application 
was received on June 25, 2001.  Thereafter, the AOJ (in this 
case, the RO) denied this claim in a rating decision dated in 
April 2002.  Only after that rating action was promulgated 
did the AOJ, on August 19, 2003, provide VCAA notice to the 
claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for sarcoidosis, including 
based on exposure to herbicides.  In a letter dated in August 
2003, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claim, and of the 
need to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.  
The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  VA also notified the veteran and 
his service representative in August 2003 that a hearing 
would be held at the RO in October 2003 on the veteran's 
claim.  Thus, the Board observes that all of the 
aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 19, 
2003, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in September 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was re-adjudicated and two supplemental statements of 
the case were provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his currently 
diagnosed sarcoidosis began during service as a result of in-
service exposure to herbicides.  However, a review of the 
veteran's service medical records shows no reference to any 
lung disorder.  There is no medical evidence indicating that 
he had sarcoidosis prior to 1978.  Because there is no 
evidence documenting the existence of sarcoidosis prior to 
1978, the Board finds that a medical opinion is not necessary 
to decide that claim, in that any such opinion could not 
establish the existence of the disorder in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

While the Board notes that the veteran claims his sarcoidosis 
is due to Agent Orange exposure, and that he is presumed to 
have been exposed to such in service, a VA medical 
examination is not warranted.  In accordance with section 3 
of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
the Secretary has entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  Based on the 
provisions outlined above, the Secretary has determined that 
there is no positive association between herbicide exposure 
and the development of sarcoidosis.  The Secretary found 
that the credible evidence against an association between 
herbicide exposure and sarcoidosis outweighs the credible 
evidence for such an association.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,632, 27,638-39 (May 20, 2003).

Thus, while under 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003) 
the veteran does have a current disability and experienced an 
event (Agent Orange exposure) in service, the evidence does 
not indicate that the claimed disability may be associated 
with Agent Orange exposure.  In light of the NAS report and 
the Secretary's conclusion, no reasonable possibility exists 
that a VA examination would aid in substantiating the claim.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for sarcoidosis, including based on exposure to 
herbicides, poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that the veteran denied any medical history of lung problems 
at his pre-induction (or enlistment) physical examination in 
July 1966.  Clinical evaluation of the veteran revealed that 
his lungs and chest were normal.  The veteran's chest x-ray 
was negative, and he was found qualified for enlistment in to 
active service.

The veteran's service medical records do not reveal any in-
service treatment for sarcoidosis.

The veteran denied any medical history of lung problems at 
his separation physical examination in August 1969.  The in-
service examiner noted that the veteran had reported no 
significant abnormalities in his medical history.  Clinical 
evaluation of the veteran revealed that his lungs and chest 
were normal.  The veteran's chest x-ray was negative, and he 
was found qualified for enlistment in to active service.

The veteran certified on a "Statement of Medical Condition" 
dated in September 1969 that there had been no change in his 
medical condition since his separation physical examination.

When he filed his claim of entitlement to service connection 
for sarcoidosis in June 2001, the veteran stated that he had 
been diagnosed with sarcoidosis at a private hospital in 
February 1978.  He also stated that his sarcoidosis had made 
a significant impact on his activities and lifestyle due to 
fatigue.  And, in a statement received at the RO in November 
2001, the veteran contended that he had suffered from a 
moderate loss of lung function since being diagnosed with 
sarcoidosis in February 1978.  He also contended that he 
suffered from shortness of breath and continuing easy 
fatigability.

On VA (fee-based) examination in February 2002, the veteran 
complained of constant shortness of breath which was worsened 
on any exertion.  He stated that he had been diagnosed with 
sarcoidosis in 1978 after developing shortness of breath.  He 
also stated that he was able to walk a mile on a level 
surface before becoming short of breath and was able to walk 
up 2 flights of stairs.  It was noted that the veteran had 
worked in construction for the previous 30 years, although he 
stated that it had been difficult for him to work for the 
previous few years due to his shortness of breath.  Physical 
examination of the veteran revealed occasional wheezing 
bilaterally in the lungs.  Chest x-ray showed severe 
interstitial lung disease.  Pulmonary function tests (PFT's) 
showed a functional valve capacity (FVC) that was 64 percent 
of predicted value and a forced expiratory volume in 1 minute 
(FEV-1) that was 50 percent of predicted value, both of which 
indicated moderate obstructive lung disease.  The VA (fee-
based) examiner also noted a moderate decrease in lung 
volume, and his overall impression of the veteran's PFT's was 
moderate obstruction along with moderate restrictive lung 
disease that was consistent with sarcoidosis.  He stated that 
the veteran experienced moderate limitation in his activities 
of daily living due to shortness of breath and also had 
problems at work.  The diagnoses included pulmonary 
sarcoidosis with moderate restrictive and moderate 
obstructive lung disease.

In a letter from a private physician received at the RO in 
April 2002, it was noted that the veteran had stage-3 chronic 
sarcoidosis which had been present at least since the early 
1980's when this examiner had begun treating him.  The 
veteran had provided a medical history of an abnormal chest 
x-ray in the 1970's.  This examiner stated that he believed 
that the veteran had experienced sarcoidosis beginning in the 
early 1970's while serving in Vietnam.

On a VA Form 9 which the RO accepted as the veteran's timely 
filed Notice of Disagreement in April 2002, the veteran 
contended that his lungs had been damaged as a result of in-
service exposure to Agent Orange in Vietnam.  

In a September 2003 statement, the veteran contended that he 
had been exposed to "numerous chemical agents", including 
Agent Orange, during active service in Vietnam.  He stated 
that he had served in Vietnam from September 1967 to 
September 1968.  The veteran contended that in-service 
physical fitness tests had disclosed shortness of breath, 
which had persisted in to the mid-1970's.  Finally, he stated 
that he had first been diagnosed with chronic pulmonary 
sarcoidosis in late 1977.  

At his RO hearing in October 2003, the veteran testified that 
he had complained of shortness of breath and a lack of 
stamina at his discharge physical examination.  The veteran 
also testified that, although he had experienced shortness of 
breath and a lack of stamina at his discharge from service, 
he did not seek medical attention for either of these 
complaints until 1976.  

The veteran submitted additional treatise evidence concerning 
sarcoidosis and private treatment records at his RO hearing 
in October 2003.  The treatise evidence contained general 
information on lung diseases, including sarcoidosis.  A 
review of the additional private treatment records indicates 
that the veteran was admitted to a private hospital in 
October 1978 complaining of a history of abnormal chest x-ray 
and a persistent dry cough that had lasted for a few weeks.  
The veteran denied any chest pain or significant pulmonary 
problems.  It was noted that the veteran's past medical 
history was unremarkable.  Physical examination of the 
veteran did not reveal any significant abnormalities.  The 
veteran's chest x-ray showed irregular interstitial 
micronodular pulmonary infiltrate in the upper and mid-lung 
areas.  Pre-operative pulmonary function studies showed a 
moderately reversible airway defect.  The veteran underwent a 
bronchoscopy and right pre-scalene node biopsy which showed 
sarcoid disease.  The discharge diagnosis was pulmonary 
sarcoid disease.  In November 1978, the veteran's chest x-ray 
showed interstitial infiltrate and sarcoidosis.  The 
veteran's chest x-ray in March 1979 was unchanged.  

A review of the veteran's service personnel records received 
in February 2004 indicates that he was awarded the Air Medal, 
the Aircraft Crewman Badge, and the Republic of Vietnam 
Campaign Medal with 60 Device.  He served in Vietnam from 
September 1967 to September 1968 and was assigned to Company 
C, 228th Aviation Battalion (Assault Support Helicopter), 
First Cavalry Division.  His military occupational specialty 
(MOS) was as a helicopter mechanic.  His principal duties 
were as a helicopter mechanic from September 1967 to May 1968 
and as a flight engineer from May to September 1968.  
Finally, the veteran participated in Vietnam Counteroffensive 
Phase III.

In a March 2004 letter from the veteran's treating physician, 
it was noted that the veteran had stage III sarcoid with a 
persistent restrictive defect.  This examiner stated that the 
veteran had reported first noticing shortness of breath in 
July 1969.  He concluded that, given this reported medical 
history, the veteran's sarcoidosis had been manifest at that 
time.


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from sarcoidosis 
due to in-service exposure to herbicides.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
sarcoidosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for sarcoidosis, 
on a direct basis, presumptive basis as a chronic disease, or 
as due to exposure to herbicides.

Turning to the veteran's claim of entitlement to service 
connection for sarcoidosis on a presumptive service 
connection basis, the Board recognizes that the veteran 
served in Vietnam and, as such, his in-service exposure to 
herbicides is presumed.  However, sarcoidosis is not among 
the diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection is warranted on a presumptive basis due to in-
service herbicide exposure.  See also 38 U.S.C.A. § 1116. 
Accordingly, the Board finds that the veteran is precluded 
from entitlement to service connection for sarcoidosis on a 
presumptive service connection basis as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the law 
and not the evidence is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law).

Turning to the claim for service connection on a basis other 
than as due to herbicide exposure, the Board finds that the 
objective evidence of record does not establish a medical 
nexus between the veteran's currently diagnosed sarcoidosis 
and any incident of service such that he is entitled to 
service connection for this disability on a direct service 
incurrence basis.  See Combee, supra.  In this regard, the 
Board notes that the veteran's service personnel records 
clearly show that he served in combat in Vietnam.  As such, 
the Board finds that the veteran's assertions about 
experiencing shortness of breath during service are entitled 
to a presumption of credibility.  However, while the Board 
acknowledges the veteran's honorable combat service in 
Vietnam, as the Court noted in Cohen, supra, a veteran cannot 
establish an etiological link between an in-service injury 
(the incurrence of which can be established by lay evidence 
of combat service) and a current disability only using 
credible lay evidence of combat service.  More is required, 
in the form of medical nexus evidence linking the veteran's 
honorable combat service in Vietnam to his currently 
diagnosed sarcoidosis.  See Cohen, Collette, Libertine, 
Russo, and Caluza, all supra.    

Here, there is no competent medical evidence linking the 
veteran's currently diagnosed sarcoidosis to his acknowledged 
Vietnam combat service or any incident of such service, 
including exposure to herbicides.  The Board notes that the 
veteran's service medical records do not reveal any in-
service complaints, treatment, or findings of sarcoidosis or 
any lung condition.  Additionally, the evidence does not 
establish that sarcoidosis was manifested to a degree of 10 
percent or more within one year following discharge from 
service.  In fact, a review of the objective medical evidence 
of record on this claim indicates that the veteran was first 
treated for sarcoidosis on or about 1978, approximately nine 
years after his separation from service.  The private 
examiner who first diagnosed the veteran's sarcoidosis in 
1978 did not relate this disease to service or to any 
incident of service.  The veteran also had an unremarkable 
medical history and specifically denied any lung problems 
when he was hospitalized for pulmonary sarcoid disease in 
October 1978.  Thus, the evidence of record does not 
establish that the veteran's sarcoidosis was shown in service 
or within one year thereafter such that he is entitled to 
service connection for this disability on a direct service 
incurrence basis or on a presumptive basis as a chronic 
disease.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The Board acknowledges the March 2004 opinion from the 
veteran's treating physician in which this examiner stated 
that the veteran's currently diagnosed sarcoidosis had begun 
in service.  However, as noted in this letter, the examiner's 
opinion was based on the veteran's reported in-service 
medical history of shortness of breath.  As noted above, such 
history is not supported by a detailed review of the 
veteran's service medical records which show instead that the 
veteran was not treated for shortness of breath at any time 
during service.  Because the veteran reported an inaccurate 
in-service medical history to his treating physician, the 
March 2004 medical opinion is of little probative value when 
compared with contemporaneously recorded service medical 
records showing no lung problems.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993) (credibility of a statement may not be 
presumed when the fact asserted is beyond the competence of 
the person making the assertion); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); and Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Accordingly, such 
evidence does not support the veteran's claim of entitlement 
to service connection for sarcoidosis.

The Board also notes that the veteran testified at his RO 
hearing in October 2003 that he had reported experiencing 
shortness of breath and a lack of stamina at his separation 
physical examination.  However, as noted above, a review of 
the veteran's separation examination in August 1969 shows 
that he specifically denied any medical history of lung 
problems (including shortness of breath) at that time.  The 
in-service examiner who conducted this examination found that 
the veteran had no significant abnormalities in his reported 
medical history and the veteran's chest x-ray was negative.  
The veteran also certified over his own signature in 
September 1969 that his medical condition had not changed 
since his separation examination.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995) (holding that only such conditions 
as are recorded in examination reports are to be considered 
as noted).  Accordingly, as no there is no clinical evidence 
contemporaneous to the veteran's separation physical 
examination indicating any shortness of breath, the Board 
finds that what the veteran reported post-service has little 
probative value and does not support the service connection 
claim for sarcoidosis.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for 
sarcoidosis are lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred his currently diagnosed 
sarcoidosis as a result of in-service herbicide exposure.  As 
noted above, such assertions are not supported by the 
competent medical evidence of record.  Additionally, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or etiology of his sarcoidosis.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that the veteran's 
currently diagnosed sarcoidosis was incurred during service 
as a result of herbicide exposure or otherwise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sarcoidosis.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for sarcoidosis, including 
based on exposure to herbicides, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



